t c summary opinion united_states tax_court allan l blank petitioner v commissioner of internal revenue respondent docket no 9158-02s filed date allan l blank pro_se john w strate for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the sole issue this court must decide is whether respondent abused his discretion in denying petitioner’s request for abatement of interest assessed with respect to petitioner’s and taxable years some of the facts in this case have been stipulated and are so found petitioner resided in palo alto california at the time he filed his petition for the taxable_year petitioner received wages in the amount of dollar_figure from a gordon enterprises co inc petitioner also received dividend income of dollar_figure in for the taxable_year petitioner received wages in the amount of dollar_figure from gte corporation petitioner also received dividend income of dollar_figure in on date respondent sent a proposed individual income_tax assessment letter day letter to petitioner at an address in lauderhill florida florida address this letter indicated that respondent had no record that petitioner filed a federal_income_tax return and provided a tax calculation summary on date respondent sent a proposed individual income_tax assessment letter day letter to petitioner at the florida address this letter indicated that respondent had no record that petitioner filed a tax_return and provided a tax calculation summary on date respondent sent a notice_of_deficiency for the taxable_year to petitioner at the florida address determining a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure on date respondent sent a notice_of_deficiency for the taxable_year to petitioner at the florida address determining a deficiency of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively apparently petitioner did not receive the aforesaid notices of deficiency respondent conceded this and stated that this was because petitioner had moved to new york in and the internal_revenue_service had no notice as to his new address on date respondent sent a letter to petitioner at his palo alto california address which provided a summary of the assessed taxes and additions to tax for each of the taxable years at issue on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing petitioner filed a form request for a collection_due_process_hearing with respondent on date petitioner stated that he had not been contacted by respondent prior to date that he had responded to all calls and letters since that date and that he was never given a chance to appear at an office petitioner did not dispute the amount of the tax_liabilities or the additions to tax with respect to the taxable years at issue on date petitioner attended a hearing in person at respondent’s appeals_office in san jose california at the hearing petitioner did not dispute the amount of the tax_liabilities and additions to tax petitioner made a request for interest abatement at the hearing on date respondent’s appeals officer sent a letter to petitioner which in part discussed petitioner’s claim for an abatement of interest on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the appeals_office determined in relevant part that interest should not be abated with respect to petitioner’s and taxable years petitioner contends that respondent’s refusal to abate interest was an abuse_of_discretion if as part of a sec_6330 hearing a taxpayer makes a request for abatement of interest we have jurisdiction over the request for abatement of interest that is the subject of respondent’s collection activities 115_tc_329 wright v commissioner tcmemo_2002_312 generally this court considers only arguments issues and other matters that were raised by the taxpayer at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 118_tc_488 as applicable to the taxable years before this court sec_6404 provides in pertinent part that the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment 113_tc_145 an error or delay is taken into account only if no significant aspect of the error or delay can be attributed to the taxpayer and after the internal_revenue_service has contacted the taxpayer in writing with respect to the deficiency or payment sec_6404 if a taxpayer fails to file a return and fails to pay the tax he owes sec_6404 would not apply to the interest that accrues on unpaid taxes before the commissioner contacts the taxpayer in writing with respect to the tax wright v commissioner tcmemo_2002_312 petitioner bears the burden of proving that respondent abused his discretion by denying his request for interest abatement rule a 112_tc_19 in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra petitioner argues that respondent had petitioner’s correct address at the time the notices of deficiency were sent generally the irs may not assess a deficiency in tax until after a valid notice_of_deficiency has been sent to the taxpayer hyler v commissioner tcmemo_2002_321 for that purpose mailing a notice_of_deficiency is sufficient if it is sent to the taxpayer at the taxpayer’s last_known_address sec_6212 in determining whether a notice was mailed to a taxpayer at the taxpayer’s last_known_address the relevant inquiry pertains to the commissioner’s knowledge rather than to what may in fact be the taxpayer’s most current address 62_tc_367 affd without published opinion 538_f2d_334 9th cir petitioner testified that the only thing i notified sic was when i went for a passport in and that was submitted to the internal_revenue_service with my address petitioner’s testimony lacks credibility and we need not accept it 87_tc_74 petitioner has not demonstrated that before the notices of deficiency for the taxable years and were mailed he provided the internal_revenue_service with clear and concise notice of a change_of address nor has he shown that prior to the mailing of the notices of deficiency the internal_revenue_service knew of a change in petitioner’s address and did not exercise due diligence in ascertaining petitioner’s correct address if petitioner had filed tax returns for and respondent would have been able to assess the taxes petitioner owed sec_6201 petitioner did not file tax returns for those years therefore respondent was forced to issue notices of deficiency for and petitioner failed to establish that he is entitled to an abatement of interest petitioner has not demonstrated any error or delay by the commissioner in performing a ministerial_act any delay in sending petitioner a final tax bill for his and taxable years was attributable to petitioner’s failure_to_file tax returns for those years and to notify the internal_revenue_service of his change_of address accordingly respondent did not abuse his discretion in denying petitioner’s request for interest abatement petitioner offered no evidence to prove entitlement to a dependency_exemption or to head_of_household filing_status and these issues are deemed conceded to the extent that we have not addressed any of the parties’ arguments we have considered them and conclude they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
